DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3, 5, 8-14, 17-19, and 27-32 are currently pending. Claims 31 and 32 have been added. Claims 1, 5, 11, and 30 have been amended. Claim 1 has been amended to overcome the objections and claim 5 has been amended to overcome the 35 U.S.C. 112(b) rejection set forth in the Non-Final Office Action mailed on 23 November 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 11, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 5, 8-14, 17-19, 27-32 are further rejected due to their dependency to claim 1, 11, or 30.
Claim 1 recites “transmitting the entire processed signals…to a pre-configured receiver and subsequently transmit only the least significant bits of the processed signals to the pre-configured receiver” in step d. If the entire processed signals are transmitted, then the least significant bits of the processed signals would also be transmitted to the pre-configured receiver. It is unclear if only the least significant bits of the processed signals are transmitted to the pre-configured receiver or if the entire processed signals are transmitted to the pre-configured receiver. Clarification is requested. Claims 11 and 30 also have this same indefiniteness issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 17-19, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. ‘400 (US Pub No. 2013/0085400 – previously cited) in view of Gruhn et al. ‘440 (US Pub No. 2003/0053440) further in view of Kalman ‘320 (US Patent No. 3,972,320 – previously cited) further in view of Jung et al. ‘064 (US Pub No. 2016/0228064 – previously cited).
Regarding claim 1, Oliveira et al. ‘400 teaches a method for non-invasive management and monitoring of intracranial pressure (Abstract), wherein the method comprises the steps of:
detecting analog signals from a user by a detection device, configured to be positioned on the user’s head (Figs. 1, 2 sensor device 2 and [0035]-[0037]) and performs a detection of a skull volumetric variation, wherein the skull variation is positive or negative and causes a displacement on a transducer of variation which is comprised in the detection device ([0046]; Depending on how pin 16 moves, the pin 16 could detect a positive or negative skull variation.);
receiving the detected analog signals on a receiver (Fig. 1 amplifier 4 and [0037]), each of the detected analog signals, which is generated by the transducer of variation, being related to the intracranial pressure of the user ([0033], [0036]);
processing by a processor the detected analog signals generating processed signals, where the processing step comprises converting, by the processor, the detected analog signals to digital signals related to the intracranial pressure of the user (Fig. 1 analog to digital converter 6 and [0037]); wherein the processor comprises a tool for filtering the digital signals, said tool being a firmware ([0047], [0081]); and
wherein the transmitter and the pre-configured receiver are communicating wirelessly (Figs. 1, 15, 16 external display 14 and [0038], [0080]).
Oliveira et al. ‘400 teaches all of the elements of the current invention as mentioned above except for the transmitting the entire processed signals through a transmitter to a pre-configured receiver and subsequently transmit only the least significant bits of the processed signals to the pre-configured receiver in response to identifying the triggering event.
Gruhn et al. ‘440 teaches transmitting a sequence number of data units (PDU) ([0106]). However, in order to save data capacity, it is alternatively possible to transmit only the least significant bits of the sequence number in the head of the PDU ([0107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified said tool of Oliveira et al. ‘400 to be filtering least significant bits and the processed signals comprising only the least significant bits as Gruhn et al. ‘440 teaches that this would save data capacity. Furthermore, Gruhn et al. ‘440 teaches that a controller may transmit either the entire signal or only the least significant bits and it would be obvious to try transmitting only the least significant bits as it would be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Oliveira et al. ‘400 in view of Gruhn et al. ‘440 teaches all of the elements of the current invention as mentioned above except for said tool which filters least significant bits of the digital signals, said filtering step comprising: 1. a sorting based on events, wherein the firmware identifies a triggering event on the least significant bits of the digital signals.
Kalman ‘320 teaches comparing least significant bits and generating an alarm signal when the LSB is greater than a reference LSB (Column 17 Lines 28-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filtering step of Oliveira et al. ‘400 in view of Gruhn et al. ‘440 to include a sorting based on events, wherein the firmware identifies a triggering event on the least significant bits of the digital signals as Kalman ‘320 teaches that this will aid in outputting an alert to invoke an emergency procedure for treatment of a patient in distress Column 1 Lines 53-68).
Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 teaches all of the elements of the current invention as mentioned above except for wherein the processed signals comprising the least significant bits are transmitted to the pre-configured receiver until a detection of another triggering event.
Jung et al. ‘064 teaches when a processor that detects an event indicating that the contact between the user’s body and a device, interpreted as a triggering event, has been lost while the biometric information is being collected, the processor may stop obtaining the biometric information, and analyze the collected biometric information ([0093]) to generate a health status information as a results. The biometric information may be pre-processed (e.g., amplified or converted to a particular format), which the processor may analyze the pre-processed information ([0094]). The pre-processed information is interpreted as “least significant bits.” [0094] recites that pre-processed information may be “converted to a particular format,” which Examiner interprets at the pre-processed information being converted into LSB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 to include wherein the processed signals comprising the most relevant information are transmitted until a detection of another triggering event as Jung et al. ‘064 teaches that data could be collected until a triggering event has occurred. Doing so would be applying a known technique to a known device read for improvement to yield predictable results.
Regarding claim 9, Oliveira et al. ‘400 teaches wherein the transducer of variation includes a pin configured to deflect in response to skull volumetric variation ([0046]) and the transducer of variation generates a differential voltage signal related to the intracranial pressure of the user in response to pin deflection (Fig. 17 and [0086]).
Regarding claim 10, Oliveira et al. ‘400 teaches wherein the steps are executed in real time ([0039], [0087]).
Regarding claim 11, Oliveira et al. ‘400, as modified by Gruhn et al. ‘440, Kalman ‘320, and Jung et al. ‘064, discloses a system for non-invasive management and monitoring of intracranial pressure, wherein the system comprises the recited elements.
Regarding claim 17, Oliveira et al. ‘400 teaches wherein the detection device comprises:
the transducer of variation provided with a first end configured to receive a deflection related to skull volumetric variation, wherein the transducer of variation converts a detected variation on electric signal (Figs. 6-10 sensor bar 13, pin 16 and [0044], [0046]); and 
a housing, wherein the transducer of variation is positioned inside the housing (Figs. 4-9 lid 7, sensor box base 9 and [0043]).
Regarding claim 18, Oliveira et al. ‘400 teaches wherein the system further comprises at least one pre-configured receiver, wherein the transmitter communicates to at least one pre-configured receiver (Figs. 1, 15, 16 external display 14 and [0038], [0080]).
Regarding claim 19, Oliveira et al. ‘400, as modified by Gruhn et al. ‘440, Kalman ‘320, and Jung et al. ‘064, teaches wherein the system is configured to execute the method for non-invasive management and monitoring of intracranial pressure, as defined in claim 1.
Regarding claim 30, Oliveira et al. ‘400, as modified by Gruhn et al. ‘440, Kalman ‘320, and Jung et al. ‘064, discloses a method for non-invasive management and monitoring of intracranial pressure comprising the recited elements.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claims 1 and 11, further in view of Shusterman ‘901 (US Pub No. 2017/0164901 – previously cited).
Regarding claims 5 and 13, Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claims 1 and 11, teaches all of the elements of the current invention as mentioned above except for wherein the filtering by the firmware comprises additionally a step of dynamic sorting, wherein the firmware sorts out a portion of the least significant bits and a portion of most significant bits from the digital signals, and transmits the processes signals.
Shusterman ‘901 teaches filtering a signal by discarding the most significant bits, indicating that only the least significant bits are kept. This is achieved by using a bitwise “shift-left” operation, which is analogous to voltage multiplication. Similarly, to extract a “clean” signal, in another embodiment, the least significant bits could also be discarded ([0076]-[0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the firmware of Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claims 1 and 11, to include a step of dynamic sorting as Shusterman ‘901 teaches this will aid in extracting a clean signal.
Claims 3, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claims 1 and 11, further in view of LeBoeuf et al. ‘890 (Us Pub No. 2008/0146890 – previously cited).
Regarding claim 3, Oliveira et al. ‘400 teaches wherein the processor is further configured to
convert digital signals into displacement digital signals related to the skull volumetric variation ([0046]; Sensor device 2 includes a pin 16, as seen in Figs. 5-10. It was previously mentioned that the measurements of sensor device 2 is converted from analog to digital signals. One of ordinary skill in the art would understand that pin 16 measures signals that are processed to output variations in the volume of the skull.);
Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the processor is further configured to
modulate digital signals for transmitting by the transmitter
modulate analog signals for transmitting by the transmitter.
LeBoeuf et al. ‘890 teaches a signal processor provides means for converting the digital or analog signals from sensors into data that can be transmitted wirelessly by a transmitter. The signal processor may be composed of, for example, signal conditioners, amplifiers, filters, digital-to -analog and analog-to -digital converters, digital encoders, modulators, mixers, multiplexers, transistors, various switches, microprocessors, or the like ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claim 1, to include modulating digital signals and analog signals for transmitting by the transmitter as LeBoeuf et al. ‘890 teaches. Doing so would aid converting the digital or analog signals into data that could be transmitted to an external device ([0071]).
Regarding claim 8, Oliveira et al. ‘400 teaches wherein the converting of digital signals into digital signals of volumetric variation comprises at least a measurement describing a displacement of the skull volumetric variation ([0046]).
Regarding claim 12, Oliveira et al. ‘400 teaches wherein the tool for processing signals related to the intracranial pressure of the user additionally comprises at least one of the following:
a converter, wherein the converter converts voltage digital signals into displacement digital signals related to the skull volumetric variation ([0046]; Sensor device 2 includes a pin 16, as seen in Figs. 5-10. It was previously mentioned that the measurements of sensor device 2 is converted from analog to digital signals. One of ordinary skill in the art would understand that pin 16 measures signals that are processed to output variations in the volume of the skull.);
Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for wherein the tool for processing signals related to the intracranial pressure of the user additionally comprises at least one of the following:
a modulating unit, wherein the modulating unit modulates at least one of the following:
voltage digital signals for transmitting by the transmitter;
displacement digital signals of skull volumetric variation for transmitting by the transmitter; or
analog signals for transmitting by the transmitter.
LeBoeuf et al. ‘890 teaches a signal processor provides means for converting the digital or analog signals from sensors into data that can be transmitted wirelessly by a transmitter. The signal processor may be composed of, for example, signal conditioners, amplifiers, filters, digital-to -analog and analog-to -digital converters, digital encoders, modulators, mixers, multiplexers, transistors, various switches, microprocessors, or the like ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool for processing signals of Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claim 11, to include modulating voltage digital signals or analog signals for transmitting by the transmitter as LeBoeuf et al. ‘890 teaches. Doing so would aid converting the digital or analog signals into data that could be transmitted to an external device ([0071]).
Claims 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claims 1 and 11, further in view of Cao ‘344 (US Pub No. 2016/0000344 – previously cited).
Regarding claim 14, Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claim 11, teaches all of the elements of the current invention as mentioned above except for wherein the detection device comprises at least one correction sensor communicating to the tool for processing signals related to the intracranial pressure of the user, wherein the tool for processing signals related to the intracranial pressure of the user comprising a compensatory unit communicated to the at least one correction sensor, being the at least one correct sensor is a temperature sensor.
Cao ‘344 teaches a reference capacitor that measure variations due to stress, temperature, etc. The reference capacitor is positioned within the vicinity of a sensing capacitor in order to accurately cancel out noise signals or other artifacts that alter the sensing measurements ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection device of Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claim 11, to include the at least one correction sensor as Cao ‘344 teaches this will aid in cancelling noise signals or other artifacts that alter sensing measurements ([0049]).
Regarding claim 27, Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the processor additionally comprises a tool of compensating signal for regulating the digital signals related to the intracranial pressure of the user and generating a compensated digital signal related to the intracranial pressure of the user, wherein the regulating is based on detected signals provided by at least one correction sensor, being the correction sensor a temperature sensor.
Cao ‘344 teaches a reference capacitor that measure variations due to stress, temperature, etc. The reference capacitor is positioned within the vicinity of a sensing capacitor in order to accurately cancel out noise signals or other artifacts that alter the sensing measurements ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064, as applied to claim 1, to include at least one correction sensor as Cao ‘344 teaches this will aid in cancelling noise signals or other artifacts that alter sensing measurements ([0049]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064 further in view of Cao ‘344, as applied to claim 27, further in view of Tran et al. ‘501 (US Pub No. 2012/0242501 – previously cited).
Regarding claim 28, Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064 further in view of Cao ‘344, as applied to claim 27, teaches all of the elements of the current invention as mentioned above except for wherein the processor additionally comprises a correction sensor being a motion sensor, wherein the tool of compensating signal eliminates noises, related to a movement of the user, from the digital signal related to the intracranial pressure of the user.
Tran et al. ‘501 teaches a medical device may include an accelerometer or alternative motion-detecting device to determine when part of a patient’s body is at rest, thereby reducing motion-related artifacts introduced to the measurements during calibration and/or operation ([0337]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064 further in view of Cao ‘344, as applied to claim 27, to include a motion sensor as Tran et al. ‘501 teaches this will aid in reducing motion-related artifacts during calibration and/or operation of a medical device ([0337]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064 further in view of Cao ‘344, as applied to claim 14, further in view of Ansari et al. ‘180 (US Pub No. 2016/0287180 – previously cited).
Regarding claim 29, Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064 further in view of Cao ‘344, as applied to claim 27, as applied to claim 14, teaches all of the elements of the current invention as mentioned above except for wherein the processor additionally comprises a correction sensor being a motion sensor, said motion sensor comprising a gyroscope and an accelerometer.
Ansari et al. ‘180 teaches blunt noise may be estimated using a plurality of movement signals, which may be received from one or more respective accelerometer and/or gyroscope sensors. The plurality of movement signals may be utilized such that a blunt noise model estimation of the blunt noise is subtracted from the signal to retain the primary component of the signal ([0010], [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Oliveira et al. ‘400 in view of Ben-Ari et al. ‘545 further in view of Jung et al. ‘064 further in view of Cao ‘344 to include a motion sensor comprising a gyroscope and an accelerometer as Ansari et al. ‘180 teaches this will aid in removing noise from a measured signal to retain the primary component of the measured signal ([0010]).
Allowable Subject Matter
Claims 31 and 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that Granqvist et al. ‘745 does not teach transmitting only the least significant bits. Examiner respectfully agrees and the 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, it was found that Gruhn et al. ‘440 teaches this limitation. As such, the claims are now rejected under 35 U.S.C. 103 over Oliveira et al. ‘400 in view of Gruhn et al. ‘440 further in view of Kalman ‘320 further in view of Jung et al. ‘064.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791